Citation Nr: 1721295	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  07-136 16	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for glaucoma.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran died in August 2016.  The appellant is the Veteran's spouse.  The appellant has been accepted as the Veteran's substitute for purposes of processing the above identified claim that was pending at the time of the Veteran's death by a letter from the RO dated in October 2016. 

Prior to his death, the Veteran perfected an appeal for entitlement to an increased evaluation for his glaucoma.  In April 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development and readjudication.  The Veteran died prior to the Board's issuance of a final decision. 

For the reasons discussed below, further development is required with respect to the increased rating claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran appealed a claim to the Board for an evaluation in excess of 10 percent for his glaucoma disability.  In November 2009, the Board remanded the claim in order to provide the Veteran with a VA examination.  The Veteran underwent an examination in February 2010, and the RO increased the Veteran's disability to 20 percent based on the results of the examination.

The Veteran disagreed with the 20 percent increase and asserted that his disability was more severe than his current 20 percent rating.  In an April 2016 remand, the Board directed the AOJ to schedule an examination for the Veteran.  The Veteran passed before the examination could be completed.  The AOJ also sent a letter dated in June 2016 to the Veteran requesting he provide releases for his glaucoma treatment to specifically include records from J.M.C, M.D., and S.L.C., M.D.  The Veteran was not able to respond to the request do to his declining medical condition.  In November 2016 the appellant submitted private treatment records from various sources spanning the years from 1993 to 2013.  A September 2014 VA treatment record noted that the Veteran underwent cataract surgery in the spring of 2014, reported double vision in April 2014, had an eye examination conducted by Dr. J.M.C. in August 2014 and was referred to Dr. J.M.C. for glaucoma evaluation and treatment.  The Board finds that since the Veteran appeared to be receiving ongoing treatment for glaucoma, his medical records appear to be incomplete.  As any records from July 2013 to the time of the Veteran's death in August 2016 are relevant to the Veteran's increased rating claim, the claim must be remanded to attempt to obtain the complete records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the appellant to identify all sources of treatment that the Veteran received for his glaucoma and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should specifically try to obtain updated records (beginning in July 2013) from S.L.C., M.D., and J.M.C., M.D. (see February 2007 Statement of the Case or April 2005 Authorization and Consent to Release Information for the complete names and addresses).  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  Associate with the claims file the Veteran's VA glaucoma treatment records that are not currently associated with the Veteran's claims file. 

3.  After the development requested has been completed, the RO must review all development actions to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).


_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

